DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome any rejections because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 21 August 2020.  The references cited on the PTOL 1449 form have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second lift-off layer" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kimoto et al. (U.S. Patent Application Publication 2016/0268458) in view of Adachi et al. (WO2013/077038).
Referring to Claim 1, Kimoto teaches a method for manufacturing a solar cell, the method comprising: forming a first semiconductor layer (21) of a first conductivity type (P) on one of two major surfaces of a semiconductor substrate (12), the two major surfaces facing each other (Fig. 2B; par. 10 and 178-180); forming a lift-off layer (23) containing a silicon-based thin film material on the first semiconductor layer (21) (Fig. 2B; par. 181); selectively removing the lift-off layer (23) and the first semiconductor layer (21) (Fig. 2C; par. 182); forming a second semiconductor layer (24) of a second conductivity type (N) on the one major surface having the lift-off layer (23) and the first semiconductor layer (21) (Fig. 2D; par. 183); and removing the second semiconductor layer (24) covering the lift-off layer (23) by removing the lift- off layer (23) using an etching solution (Fig. 2E; par. 184), wherein linear expansion coefficients of the semiconductor substrate (12; par. 155-156; silicon) and the lift-off layer (23; par. 181; SiN, SiO or SiON) inherently satisfy the following relational expression: the linear expansion coefficient of the lift-off layer (23) < the linear expansion coefficient of the semiconductor substrate (12).  It is noted that Kimoto teaches the same materials as that of the applicant.  The applicant states that the materials for the semiconductor 
Kimoto teaches the forming of the second semiconductor layer (24) and the removing of the second semiconductor layer (24) are both performed at a processing temperature and forming of the lift-off layer (23) is performed at a processing temperature.  Kimoto states that the temperature of the semiconductor substrate (12) is the range of 100 to 300°C during the formation of the intrinsic semiconductor layer (17; par. 179), the first semiconductor layer (21; par. 180) and the second semiconductor layer (24; par. 183).  Kimoto forms the lift-off layer (23) at a processing step between the step of forming the first semiconductor layer (21) and the step of forming the second semiconductor layer (24).
Kimoto does not explicitly state the temperature during the formation of the lift-off layer (23).  Kimoto does not explicitly state that the forming of the second semiconductor layer (24) or the removing of the second semiconductor layer (24) is performed at a processing temperature higher than a processing temperature in the forming of the lift-off layer (23), per se.
Adachi teaches forming n-type amorphous (non-crystalline) silicon (3b) with a substrate temperature of 150°C (Example 1, page 18, par. 5) and forming silicon oxide (9) by plasma CVD with a substrate temperature of 135°C (Example 1, page 19, par. 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the silicon oxide lift-off layer and n-type non-crystalline silicon layer of Kimoto at the respective temperatures as taught by Adachi, to 
Referring to Claim 2, as modified above, Kimoto further teaches wherein the lift-off layer (23) contains silicon oxide as a main component (par. 181), and in the selective removing of the lift-off layer (23) and the first semiconductor layer (21) and the removing of the second semiconductor layer (24) covering the lift-off layer (23) by removing the lift-off layer (23) using the etching solution, the etching rate for the first semiconductor layer (21) and the etching rate for the lift-off layer (23) inherently satisfies the following relational expression (2): the etching rate for the first semiconductor layer (21; p-type silicon) < the etching rate for the lift-off layer (23; silicon oxide).  It is noted that Kimoto teaches the same materials as that of the applicant.
Referring to Claim 3, as modified above, Kimoto further teaches wherein a surface of the semiconductor substrate (12) at least having the first semiconductor layer (21) and the second semiconductor layer (24) has a texture structure (par. 157, 158, 165, 174, 177 and 433).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claim 4, the prior art of record alone or in combination neither teaches nor makes obvious the invention of the selective removing of the first semiconductor layer includes selectively removing the first semiconductor layer and then the first intrinsic semiconductor layer, the forming of the second semiconductor layer includes forming a second intrinsic semiconductor layer on the one major surface of the semiconductor substrate prior to the forming of the second semiconductor layer, the one major surface having the second lift-off layer, the first lift-off layer, and the first semiconductor layer, and the removing of the second semiconductor layer includes selectively removing the second semiconductor layer and then the second intrinsic semiconductor layer in combination with all of the limitations of Claim 1 and 4.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896